The plaintiff in his own name brought an ordinary action to recover upon a promissory note made, executed, and delivered to his wife, Elisa Caputo, by the defendant, in the sum of fifteen hundred dollars. It was alleged that the money so loaned to the defendant was the community property of the plaintiff and his said wife, and that the promissory note and the money due thereon was community property. Defendant filed no demurrer to the complaint. He interposed only a general denial by way of answer, and made no further appearance. Judgment was accordingly entered in favor of the plaintiff as prayed for.
[1] Defendant now appeals to this court and seeks a reversal of the judgment on the sole ground that the complaint does not state facts sufficient to constitute a cause of action in favor of plaintiff, for the reason that the money having been loaned by Elisa Caputo, and the promissory note being an instrument in writing, the presumption of law is that the money is her separate property. From the pleaded fact, however, that the note was executed to the wife of plaintiff, merely a disputable presumption arose that it was her separate property. (Estate ofYoung, 123 Cal. 337, 346, [55 P. 1011]; Volquards v. Myers,23 Cal.App. 500, 504, [138 P. 963].) The further allegation that it was in fact community property rebutted the presumption, and rendered the complaint immune from attack on the general ground of want of facts to state a cause of action.[2] Elisa Caputo, the wife, was not a proper party plaintiff in the action to recover the community property. (Spreckels
v. Spreckels, 116 Cal. 339, 349, [58 Am. St. Rep. 170, 36 L. R. A. 497, 48 P. 228]; In re Burdick, 112 Cal. 387, 393, [44 P. 734].) *Page 193 
The appeal appears to have been taken for the purpose of vexation and delay. The judgment is affirmed, and it is ordered that plaintiff recover of the defendant, as part of the costs of appeal, the sum of one hundred dollars.
Kerrigan, J., and Richards, J., concurred.